      Case: 1:20-cr-00316 Document #: 4 Filed: 06/26/20 Page 1 of 1 PageID #:20




                      IN THE UNITED STATES DISTRICT COURT
                                    FOR THE
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 United States of America

 v.                                                   Case Number: 20 CR 316
                                                      Magistrate Judge Beth W. Jantz
 Christian Rea (1)

                                           ORDER

Detention hearing held on 06/26/2020 as to Christian Rea (1). Defendant informed of his right to
proceed with the hearing in person. Defendant waives his right to an in-person hearing. Pursuant
to the CARES Act, the detention hearing is held telephonically. The Government’s oral motion
for pretrial detention is moot as the Government and defendant agree to certain conditions of
release. Enter Order Setting Conditions of Release. Defendant, Christian Rea (1) informs the
Court that he waives his right to a preliminary examination hearing. The Court enters a finding
of probable cause and orders defendant to answer to the District Court for further proceedings.
Defendant, Christian Rea (1) shall be released after processing.

(00:30)




Date: 06/26/2020
                                                    Beth W. Jantz
                                                    United States Magistrate Judge
